Shackelford, J.,
delivered the opinion of the Court.
This is an appeal from the Circuit Court of De-Kalb. A verdict and judgment was rendered in that Court against the plaintiff in error. He applied for a. new trial, and in support of his motion filed his affidavit, stating that Hill, one of the jurors, was interested in the result of the suit; and, also, the affidavit of Isabel Magness, that Hill had filed his bill against Stewart, attaching the fund sought to be recovered, for *310a debt of Stewart. The Court refused the motion, and, we think, correctly. It may have been a good cause of challenge, but it is no reason for granting a new trial: 8 Yer, 507.
The proof fully sustains the verdict, and there is no error. The judgment is affirmed.